Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-21-00083-CV

                                        Daniel ROUNDTREE,
                                               Appellant

                                                   v.

                                      Chandravadan BHAKTA,
                                             Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2020CV04583
                             Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 1, 2021

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was originally due to be filed by June 21, 2021. Neither the brief nor a

motion for extension of time was filed. By order dated July 28, 2021, appellant was ordered to

file his brief and to show cause in writing by August 12, 2021, why this appeal should not be

dismissed for want of prosecution. TEX. R. APP. P. 38.8(a). Appellant did not respond to this

court’s order, and, to date, appellant has not filed a brief. Because appellant failed to timely file a

brief in this appeal, this appeal is dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a),

42.3(b).

                                                    PER CURIAM